            Case 2:19-cr-00219-MJH Document 38 Filed 08/16/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                 )
                                          )
                                          )
       v.                                 )      Criminal No. 19-219
                                          )
MUSTAFA MOUSAB ALOWEMER                   )


                       ORDER SETTING STATUS CONFERENCE

       AND NOW, this 16th day of August, 2019, IT IS HEREBY ORDERED that a Status

Conference of counsel is scheduled for November 14, 2019 at 10:00 A.M.


                                                  s/Marilyn J. Horan
                                                 Marilyn J. Horan
                                                 United States District Judge
